Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 09/13/19, including preliminary amendments filed on 09/13/19 has been entered.
Claims 1-9 and 11 are pending.
Claim 10 was previously canceled.

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.

Regarding independent claim 1, applicant argues the references do not disclose the first/second set including a first/second series of traffic observations each indicating the amount of traffic on a link within an observation interval of a first/second duration because Meent discloses the observations at the same duration [Remarks pg. 9-10]. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first and second durations are different) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant also argues the references do not disclose determining a goodness of fit … against its respective observation interval duration because Meent discloses the same durations [Remarks pg. 10-11]. Examiner respectively disagrees. As discussed above, Meent discloses multiple (m, p)-tuples and provides a goodness of fit 

Regarding the remaining claims, applicant argues they are allowable based on their similarity to independent claim 1 or their dependence from their respective independent claims [Remarks pg. 14]. Examiner respectively disagrees. The response to arguments against independent claim 1 is stated above and that response is incorporated herein by reference in this response. There being no basis for withdrawal of the rejection of the independent claims, no basis exists for withdrawal of the rejections of these claims. Consequently, the rejections to these claims are maintained.

Claim Objections
Claim 4 is objected to because of the following informalities: “wherein the power function is of one of the”.

Claim 5 is objected to because of the following informalities: “wherein the power function is of a maximum of”.

Appropriate attention is required (i.e., please verify and/or correct).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites the limitation "the third duration".  There is insufficient antecedent basis for this limitation in the claim. Additionally, the recitation of “wherein the third set includes a series of traffic observation” should read “wherein the third set includes a third series of traffic observation”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meent (“Burstiness predictions based on rough network traffic measurements”, cited by applicant of record) in view of Kotrla (WO 2010/019458 A1, cited by applicant of record).

Regarding claims 1, 9, and 11, Meent discloses a method of dimensioning a link in a telecommunications network (Dimensioning network (i.e., telecommunication) link [Abstract]), the method comprising:
 determining, for a first set of traffic observations (Each UL is measured, where the measurement procedure is repeated multiple times (i.e., including a first set) [Sec. 2 par. 1-2, fig. 1]), wherein the first set includes a first series of traffic observations each indicating an amount of traffic on a link within an observation interval of a first duration (Obtain 300 throughput rates (i.e., first series of observations indicating amount of traffic on link) over a 5 minute interval (i.e., observation interval of first duration) [Sec. 2 par. 2]), a peak value of a traffic observation of the first series of traffic observations and an average value of the first series of traffic observations (Obtain mean and peak traffic rates [Sec. 2 par. 2]);
calculating a first peak to average ratio for the first set of traffic observations based on the determined peak and average values for the first set of traffic observations (Relating average to peak traffic rages (e.g., peak rate is 50% higher than average rate (i.e., peak to average ratio)) [Sec. 3 par. 1]);
determining, for a second set of traffic observations (Each UL is measured, where the measurement procedure is repeated multiple times (i.e., including a second set) [Sec. 2 par. 1-2, fig. 1]), wherein the second set includes a second series of traffic observations each indicating an amount of traffic on a link within an observation interval of a second duration (Obtain 300 throughput rates (i.e., second series of observations indicating amount of traffic on link) over a 5 minute interval (i.e., observation interval of second duration) [Sec. 2 par. 2]), a peak value of a traffic observation of the second series of traffic observations and an average value of the second series of traffic observations (Obtain mean and peak traffic rates (i.e., second values) [Sec. 2 par. 2]);
calculating a second peak to average ratio for the second set of traffic observations based on the determined peak and average values for the second set of traffic observations (Relating average to peak traffic rages (e.g., peak rate is 50% higher than average rate (i.e., peak to average ratio)) [Sec. 3 par. 1]);
determining a goodness of fit value for a power function of the first and second peak to average ratios against the first and second durations (Determine how well a rule fits the cloud (i.e., first and second ratios against first and second durations) [Sec. 3 “Goodness-of-Fit”], where rules 3 and 4 are non-linear “power functions” [Sec. 3 “Goodness-of-Fit Non-Linear Relations”]);
Although Meent discloses goodness fits, as discussed above, Meent does not explicitly disclose selecting a dimensioning interval duration based on the determined goodness of fit value; and estimating a capacity of the link based on the selected dimensioning interval duration. However, these concepts are well known as disclosed by Kotrla.
In the same field of endeavor, Kotrla discloses:
telecommunication network [fig. 1]:
selecting a dimensioning interval duration based on the determined goodness of fit value (An active time period is determined based on burst (lengths and rates), where T is the configurable time interval (i.e., goodness of fit values) [par. 0034]); and
estimating a capacity of the link based on the selected dimensioning interval duration (Average rate of transmission and average active rate of transmission may be determined (i.e., capacity estimate) [par. 0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meent with Kotrla. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing accurate and effective network analysis [Kotrla par. 0003].
Regarding claim 9, Kotrla further discloses a non-transitory computer-readable storage medium storing a computer program comprising instructions [fig. 2-3].
Regarding claim 11, Kotrla further discloses a device [fig. 7] comprising: a processor [fig. 7 no. 703] and memory [fig. 7 no. 705-709].

Regarding claim 2, Meent and Kotrla disclose everything claimed, as applied above.
Kotrla further discloses:
wherein the step of selecting the dimensioning interval duration is based on the goodness of fit value and a service level requirement [par. 0027].

Regarding claim 3, Meent and Kotrla disclose everything claimed, as applied above.
Meent further discloses:
wherein the first and second sets of traffic observations are within a first time period, and the method further comprises:
determining, for a third set of traffic observations within a second time period (Each UL is measured, where the measurement procedure is repeated multiple times (i.e., including a third set) [Sec. 2 par. 1-2, fig. 1]), wherein the third set includes a series of traffic observations each indicating an amount of traffic on the link within an observation interval of the third duration (Obtain 300 throughput rates (i.e., first series of observations indicating amount of traffic on link) over a 5 minute interval (i.e., observation interval of first duration) [Sec. 2 par. 2]), a peak value of a traffic observation of the third series of traffic observations and an average value of the third series of traffic observations (Obtain mean and peak traffic rates [Sec. 2 par. 2]); and
determining, for a fourth set of traffic observations (Each UL is measured, where the measurement procedure is repeated multiple times (i.e., including a fourth set) [Sec. 2 par. 1-2, fig. 1]), wherein the fourth set includes a fourth series of traffic observations each indicating an amount of traffic on a link within an observation interval of a second duration (Obtain 300 throughput rates (i.e., fourth series of observations indicating amount of traffic on link) over a 5 , a peak value of a traffic observation of the second series of traffic observations and an average value of the second series of traffic observations (Obtain mean and peak traffic rates (i.e., second values) [Sec. 2 par. 2]);

Regarding claim 4, Meent and Kotrla disclose everything claimed, as applied above.
Meent further discloses further comprising:
 calculating a third peak to average ratio for the third set of traffic observations based on the determined peak value and average values for the third set of traffic observations (Relating average to peak traffic rages (e.g., peak rate is 50% higher than average rate (i.e., peak to average ratio)) [Sec. 3 par. 1]); and
calculating a fourth peak to average ratio for the fourth set of traffic observations based on the determined peak and average values for the fourth set of traffic observations (Relating average to peak traffic rages (e.g., peak rate is 50% higher than average rate (i.e., peak to average ratio)) [Sec. 3 par. 1]) wherein the power function is one of the first or second peak to average ratio and one of the third or fourth peak to average ratio against the first and second durations [Sec. 3 par. 1].

Regarding claim 5, Meent and Kotrla disclose everything claimed, as applied above.
Meent further discloses:
wherein the power function is of a maximum of the first and second peak to average ratio and the maximum of the third and fourth peak to average ratio against the first and second durations ([Sec. 3 “Goodness-of-Fit”], where one of ordinary skill in the art would know how to determine a maximum of the options).

claim 6, Meent and Kotrla disclose everything claimed, as applied above.
Meent and Kotrla further disclose further comprising:
determining a peak-utilization period for the link [Kotrla par. 0034], wherein the first time period and the second time period are within the peak-utilization period [Meent Sec. 2 par. 1-2].

Regarding claim 7, Meent and Kotrla disclose everything claimed, as applied above.
Meent and Kotrla further disclose further comprising:
determining first overall traffic observations and second overall traffic observations for the first time period and the second time period, respectively, wherein the first overall traffic observations and the second overall traffic observations indicate an amount of traffic on the link in the first and second time periods respectively [Meent Sec. 2 par. 1-2]; and
filtering the first, second, third and fourth series of traffic observations of any traffic observation that satisfies a criterion based on the first overall traffic observations and the second overall traffic observations, respectively (Configurable time intervals [Kotrla par. 0024] along with filtering outliers [Meent Sec. 3 par. 2]).

Regarding claim 8, Meent and Kotrla disclose everything claimed, as applied above.
Meent further discloses:
wherein one of the first or second series of observations occurs at a same time instance as one of the third or fourth series of observations (Three ULs are measured (i.e., first/second series measurements performed similarly to third/fourth series measurements) [Sec. 2 par. 1]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/WALTER J DIVITO/Primary Examiner, Art Unit 2419